DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/9/19, 2/28/19, 9/30/19, 10/30/19, 2/28/20, 3/31/20, 4/30/20, 7/30/20, 9/1/20, 9/25/20, 10/15/20, 11/30/20, and 4/20/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US9937966 ("Yoon") in view of US US20170080987 ("Morgan") and US20200032822 ("Keplinger").

Claim 1
Yoon discloses a system for actively managing air in contact with a vehicle (col. 1 lines 20-25 vehicle body collides with atmospheric air, col. 1 lines 44-49 improve aerodynamic performance of a vehicle), the system comprising: 
a windshield (Fig. 1); 
a vehicle structure, a portion of the vehicle structure being selectively movable, and an interface (Fig. 2, Fig. 3); and 
at least one actuator operatively positioned to cause the portion of the vehicle structure to move, whereby the aerodynamic characteristics of the interface are actively managed (Fig. 2, Fig. 3), the at least one actuator including: 
a bladder, the bladder including a flexible casing and defining a fluid chamber, whereby an overall height of the at least one actuator increases (Fig. 2, Fig. 3). 

	Additionally, Yoon fails to disclose that the air in contact with the vehicle is a crosswind. However, Yoon does contemplate in general the effects of air in contact with the vehicle on vehicle aerodynamics (abstract). Furthermore, Morgan teaches a vehicle system with an actuated surface that is used to improve vehicle safety and aerodynamics, including that the air in contact with the vehicle is a crosswind (0023 Referring to FIG. 2, the vehicle state parameters may include a pitch angle 73 (P.sub.n-1) at the previous time-step (n-1). Referring to FIG. 2, the vehicle state parameters may include a cross-wind angle 74 (W.sub.n-1) at the previous time-step (n-1). The cross-wind angle (W.sub.n-1) may be defined as the angle between a central longitudinal axis 76 of the vehicle 12 and an external air-flow direction 78.).
	Yoon and Morgan both disclose systems of improving vehicle performance by actuated vehicle surfaces in response to the vehicle contacting air. Morgan specifies that the air may be a crosswind, and the crosswind would have been a specific condition for managing that would have been reasonably included in Yoon. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yoon to include the teaching of 
	Additionally, Yoon fails to disclose the fluid chamber including a dielectric fluid; and a first conductor and a second conductor operatively positioned on opposite portions of the bladder, the at least one actuator being configured such that, when electrical energy is supplied to the first conductor and the second conductor, the first conductor and the second conductor have opposite charges, whereby the first conductor and the second conductor are electrostatically attracted toward each other to cause at least a portion of the dielectric fluid to be displaced to an outer peripheral region of the fluid chamber. However, Yoon does disclose a bladder, the bladder including a flexible casing and defining a fluid chamber, whereby an overall height of the at least one actuator increases (Fig. 2, Fig. 3). Furthermore, Keplinger teaches the fluid chamber including a dielectric fluid (abstract: liquid dielectric); and a first conductor and a second conductor operatively positioned on opposite portions of the bladder (0089 First and second stretchable, flexible, or rigid opposing electrodes 116, 117 can be placed on opposite sides of the shell 108, Fig. 2), the at least one actuator being configured such that, when electrical energy is supplied to the first conductor and the second conductor, the first conductor and the second conductor have opposite charges, whereby the first conductor and the second conductor are electrostatically attracted  First and second stretchable, flexible, or rigid opposing electrodes 116, 117 can be placed on opposite sides of the shell 108, Fig. 2, 0099).
	Yoon and Keplinger both disclose different types of bladder-based actuators. While the exact mode of functioning differs, both have the same result of expanding to act as an actuator, and one of ordinary skill would have found it obvious to use the specific actuator in Keplinger in the system in Yoon. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Yoon to include the teaching of Keplinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Yoon and Keplinger would have made obvious and resulted in the subject matter of the claimed invention, specifically the user of the dielectric fluid-based actuator in Keplinger.

Claim 2
Yoon fails to disclose wherein the vehicle structure is an A-pillar. However, Yoon does disclose an interface being defined by other parts of the vehicle structure (Fig. 2). As discussed with respect to claim 1, it is well understood in the art that actuated/retractable surfaces on vehicles for the sake of adjusting aerodynamic performance and safety based on various conditions is known. One of ordinary skill 

Claim 3
Yoon discloses wherein the vehicle structure includes a base structure and a molding, and wherein the at least one actuator is operatively positioned between the base structure and the molding (Fig. 2, claim 1).

Claim 4
Yoon discloses wherein the at least one actuator is operatively connected to at least one of the base structure and the molding (Fig. 2, claim 1).

Claim 5
Yoon discloses wherein the entire molding is movable relative to the base structure in response to movement of the at least one actuator when activated or deactivated (Fig. 2, Fig. 3, claim 1).

Claim 6
Yoon discloses wherein a portion of the molding is configured to expand or collapse in response to movement of the at least one actuator when activated or deactivated (Fig. 2, Fig. 3, claim 1).

Claim 7


Claim 8
Yoon discloses one or more sensors operatively connected to the one or more processors, the one or more sensors being configured to acquire driving environment data, and wherein the at least one actuator is selectively activated or deactivated based on driving environment data acquired by the one or more sensors (col. 5 lines 3-9 The controller 50 receives signal from a vehicle speed sensor 90 and then controls operation of the pneumatic actuator 40, so that the shape memory material 10 and the deflector 30 have an active function that they actively operate in conjunction with the vehicle speed., Fig. 2, Fig. 3).

Claim 9
Yoon fails to disclose wherein the driving environment data includes wind speed or wind angle. However, Yoon does disclose a sensor related to the driving environment (col. 5 lines 3-9). Furthermore, Morgan teaches wherein the driving environment data includes wind speed or wind angle (0023 Referring to FIG. 2, the vehicle state parameters may include a pitch angle 73 (P.sub.n-1) at the previous time-step (n-1). Referring to FIG. 2, the vehicle state parameters may include a cross-wind angle 74 (W.sub.n-1) at the previous time-step (n-1). The cross-wind angle (W.sub.n-1) may be defined as the angle between a central longitudinal axis 76 of the vehicle 12 and an external air-flow direction 78.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 10
Yoon fails to disclose an input interface, wherein the at least one actuator is selectively activated or deactivated responsive to a user input provided on the input interface. However, Yoon does disclose activating and deactivating the actuator (abstract, Fig. 2, Fig. 3). Furthermore, Morgan teaches an input interface, wherein the at least one actuator is selectively activated or deactivated responsive to a user input provided on the input interface (0026 the controller 60 is configured to obtain a desired front lift factor (L.sub.f, n) for the front aerodynamic element 14 at the current time step (n). The desired front lift factor (L.sub.f, n) is in a vertical direction Z with units of force multiplied by area (e.g. Newton-meter squared) and may be obtained as an output of other algorithms of the vehicle 12 and may be a product of user-input).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 11
Yoon fails to disclose wherein the at least one actuator is a plurality of actuators. However, Yoon does disclose an actuator (Fig. 2). Furthermore, Morgan teaches wherein the at least one actuator is a plurality of actuators (0018 The front and rear aerodynamic elements 14, 18 may employ any type of actuation mechanism (not shown) known to those skilled in the art to move them along their respective paths 28, 36, including but not limited to, shape memory alloys, hydraulic valves, linear actuators, rotary actuators and motors of any kind).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 12
Yoon fails to disclose wherein the plurality of actuators are arranged in a stack. However, Yoon does disclose an actuator (Fig. 2). Examiner notes that actuators arranged in a stack are known in the art of actuators, a common form being stacked piezo actuators. A stack of actuators as known in the art has the predictable result of increasing the displacement, and it would have been obvious to one of ordinary skill in the art that depending on the desired displacement of the actuator to improve aerodynamics of the vehicle, a stack of actuators may be used.

Claim 13
Claim 13 recites subject matter similar to that of claims 1 and 3, and is rejected under the same grounds. Examiner notes the detection of the crosswind condition and respective actuation of the actuator in Morgan (0023 Referring to FIG. 2, the vehicle state parameters may include a cross-wind angle 74, 0020 The methods 100, 200 may each be employed with vehicle state parameters that are directly affected by the choice of actuation at the current time step).

Claim 14
 The controller 50 receives signal from a vehicle speed sensor 90 and then controls operation of the pneumatic actuator 40, so that the shape memory material 10 and the deflector 30 have an active function that they actively operate in conjunction with the vehicle speed., Fig. 2, Fig. 3); comparing the acquired driving environment data to one or more activation condition thresholds (col. 5 lines 3-14); and if the acquired driving environment data meets the one or more activation condition thresholds, then an activation condition is detected (col. 5 lines 3-14 FIG. 2 shows a condition that the vehicle speed is not more than the reference vehicle speed (e.g., 60 km/h) and at that time the first and second electromagnets 60, 70 are supplied with current from the power source 80 through control by the controller 50 and magnetized and the first and second electromagnets 60, 70 are coupled with each other because attraction force acts between them. Further, when the vehicle speed is lower than the reference vehicle speed (e.g., 60 km/h), the pneumatic actuator 40 is not operated so that the shape memory material 10 remains in a state of adhering closely to the lower side of the fixture 2 of the vehicle body.). Yoon fails to disclose that the activation condition is a crosswind activation condition. However, Yoon does disclose some activation condition for activating the actuators (col. 5 lines 3-14). Furthermore, Morgan teaches wherein the activation condition is a crosswind activation condition (0023 Referring to FIG. 2, the vehicle state parameters may include a pitch angle 73 (P.sub.n-1) at the previous time-step (n-1). Referring to FIG. 2, the vehicle state parameters may include a cross-wind angle 74 (W.sub.n-1) at the previous time-step (n-1). The cross-wind angle (W.sub.n-1) may be defined as the angle between a central longitudinal axis 76 of the vehicle 12 and an external air-flow direction 78.). One of ordinary skill would have understood that by the combination of Yoon and Morgan, the claimed subject matter would have been obvious, specifically that a crosswind activation threshold would be used to dictate actuation given the activation thresholds were known in Yoon and activation in general based on crosswind was known from Morgan.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 15
Yoon fails to disclose wherein the one or more crosswind activation condition thresholds includes a wind speed threshold or a wind angle threshold. However, Yoon does disclose activation thresholds (col. 5 lines 3-14). Furthermore, Morgan teaches wind angle as a crosswind activation condition (0023 Referring to FIG. 2, the vehicle state parameters may include a pitch angle 73 (P.sub.n-1) at the previous time-step (n-1). Referring to FIG. 2, the vehicle state parameters may include a cross-wind angle 74 (W.sub.n-1) at the previous time-step (n-1). The cross-wind angle (W.sub.n-1) may be defined as the angle between a central longitudinal axis 76 of the vehicle 12 and an external air-flow direction 78.). One of ordinary skill would have understood that by the combination of Yoon and Morgan, the claimed subject matter would have been obvious, specifically that a crosswind angle activation threshold would be used to dictate actuation given the activation thresholds were known in Yoon and activation in general based on crosswind angle was known from Morgan.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 16
Yoon discloses wherein activating the at least one actuator to cause the molding to move away from the base structure includes the at least one actuator pushing the entire molding away from the base structure (Fig. 2, Fig. 3, claim 1).

Claim 17
Yoon discloses wherein activating the at least one actuator to cause the molding to move away from the base structure includes causing a portion of the molding to expand in response to movement of the at least one actuator (Fig. 2, Fig. 3, claim 1).

Claim 18
Claim(s) 18 recite(s) subject matter similar to that/those of claim(s) 2 and is/are rejected under the same grounds. 

Claim 19
Yoon discloses wherein the at least one actuator is operatively connected to at least one of the base structure and the molding (Fig. 2, Fig. 3, claim 1).

Claim 20
Yoon discloses detecting a deactivation condition (col. 5 lines 3-14 FIG. 2 shows a condition that the vehicle speed is not more than the reference vehicle speed (e.g., 60 km/h) and at that time the first and second electromagnets 60, 70 are supplied with current from the power source 80 through control by the controller 50 and magnetized and the first and second electromagnets 60, 70 are coupled with each other because attraction force acts between them. Further, when the vehicle speed is lower than the reference vehicle speed (e.g., 60 km/h), the pneumatic actuator 40 is not operated so that the shape memory material 10 remains in a state of adhering closely to the lower side of the fixture 2 of the vehicle body.); and responsive to detecting a deactivation condition, deactivating the at least one actuator to cause the portion of the vehicle structure to move toward the interface, whereby the vehicle structure and an adjacent vehicle structure are substantially flush (col. 5 lines 3-14 FIG. 2 shows a condition that the vehicle speed is not more than the reference vehicle speed (e.g., 60 km/h) and at that time the first and second electromagnets 60, 70 are supplied with current from the power source 80 through control by the controller 50 and magnetized and the first and second electromagnets 60, 70 are coupled with each other because attraction force acts between them. Further, when the vehicle speed is lower than the reference vehicle speed (e.g., 60 km/h), the pneumatic actuator 40 is not operated so that the shape memory material 10 remains in a state of adhering closely to the lower side of the fixture 2 of the vehicle body, Fig. 2, Fig. 3). Yoon fails to disclose that the deactivation condition is a crosswind deactivation condition, and that the adjacent vehicle structure is the windshield. One of ordinary skill would have understood that by the combination of Yoon and Morgan, the claimed subject matter would have been obvious, specifically that a crosswind deactivation condition would be used to dictate actuation given the actuator deactivation was known in Yoon and deactivation in general based on crosswind was known from Morgan. Additionally, as also discussed above, it is well 
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663